Fourth Court of Appeals
                                   San Antonio, Texas
                                       November 18, 2015

                           No. 04-15-00431-CR and 04-15-00432-CR

                                   David Jermain HAWKINS,
                                           Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                  From the 437th Judicial District Court, Bexar County, Texas
                        Trial Court No. 2015CR0290 and 2015CR0291
                        Honorable Lori I. Valenzuela, Judge Presiding


                                         ORDER

        After we granted appellant a first extension of time to file his brief in these appeals, his
brief was due November 11, 2015. Appellant has now filed a second motion asking for another
thirty days to file the brief. We GRANT appellant’s request for additional time and ORDER
appellant to file his brief on or before December 16, 2015.

          We note that in filing his request for an extension, appellant filed two separate motions
asking for an extension of time — one in No. 04-15-00431-CR and another in 04-15-00432-CR.
Appellant is reminded that by order dated September 15, 2015, we ordered Appeal Nos. 04-15-
00431-CR and 04-15-00432-CR consolidated. We advised the parties that they were required to
file motions, briefs, and other pleadings as if the appeals were one but put both appeal numbers
in the style of the case. By filing two separate motions, appellant has failed to comply with our
consolidation order. We ORDER appellant to file any future motions or other documents in this
court, INCLUDING APPELLANT’S BRIEF, in compliance with our prior consolidation order,
i.e., file motions and briefs filed in a single document with both appeal numbers in the style of
the case.


                                                      _________________________________
                                                      Marialyn Barnard, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 18th day of November, 2015.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court